DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 1, 10-11 and 13, and cancellations of claims 6-7, 12, 17-18 and 20-34 in “Claims - 10/24/2022”, is acknowledged. 
This office action considers claims 1-5, 8-11, 13-16 and 19 pending for prosecution, and are presented for further examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (14; Fig 1; [0048] or C 3, L 16-39) = (element 14; Figure No. 1; Paragraph No. [0048]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yuan et al., (US 20060202385 A1, of record; hereinafter Xu) in view of Lim; Chee Yen et al., (US 20090318833 A1; hereinafter Lim). 

    PNG
    media_image1.png
    177
    672
    media_image1.png
    Greyscale

Xu Figure 1                                               Xu Figure 2

1. Xu teaches a method of fabricating micromilled microneedles (14/50) from a planar substrate (12), the method comprising (see the entire document, specifically Figures 1-5 along with 12-14A; [0048-0056+], and as cited below):
 micromilling (Figs 3-5; [0100]) a plurality of cut-outs (14 from block [0049]) onto the planar substrate (12; [0048], made of steel [0053]; [0101] stainless steel; see AISI A2 data as well); and
transitioning material at the plurality of the cut-outs such that the material (14) extends orthogonal to the planar substrate (12).
But, Xu is silent on , wherein the transitioning step comprises aligning an array of transition-effecting structures with the planar substrate such that individual transition-effecting structures are oriented with the plurality of cut-outs; inserting the array of transition-effecting structures through the planar substrate to transition material at the cut-outs to be out of plane with the planar substrate.  
However, in the analogous art, Lim teaches a method for fabricating needle structures [0001, 0035-0036]) wherein the positive shape of the needle on the master mould may be created by precision wire-cutting ([0043]), wherein ( [0101])  the metal substrate 920 is placed below the master mould 902 and the master mould 902 is lowered onto the metal substrate 920 to transfer the shape of the needles on the master mould 902 onto the metal substrate 920 to form the cavities 912 comprising a periphery of a negative shape of the needles on the metal substrate 920. The master mould 902 is then lifted from the metal substrate 920 after embossing (FIG. 9(c)). The embossed substrate 920 forms the production mould halve 900 that is used for fabricating the needles. The master mould (Figs 6,8, 9c;[0099]) comprises protrusions that are generally corresponding to the shape of the needles that are to be fabricated. The protrusions on the master mould can be fabricated by precision wire-cutting or other precision engineering means. The pattern of the protrusions corresponding to the shape of the needles on the master mould is then transferred onto a production mould or an intermediate mould. Paragraph [0100] further details master mould 902 comprises protrusions 904 corresponding to the shape of the needles (e.g. needle 400 of FIG. 4) to be fabricated is first created. The master mould 902 is made of tool steel. The protrusions 904 on the master mould 902 can be made by precision wire cutting. Generally, the shape of the protrusions 904 on the master mould 902 are positive images of the needles to be fabricated. The protrusions 904 comprise extended tip portions 906. The extended tip portions 906 of the protrusions 904 are used to form vents 914 in the production mould halve 900; [0101].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Lim into Xu‘s method, and thereby, the combination of (Xu and Lim) will have a process step wherein the transitioning step comprises aligning (Lim: protrusions that are generally corresponding to the shape of the needles that are to be fabricated, and [0101] ) an array of transition-effecting structures (Xu needles) with the planar substrate (12) such that individual transition-effecting structures (Xu needle) are oriented with the plurality of cut-outs, since, at least, this inclusion will ensure shape of the cavity in the mould halve depends on the shape of the needle to be fabricated and can be of various shapes other than triangular remove any debris for stainless steel surface (Lim [0089]).
2. The combination of (Xu and Lim) as applied above the method of claim 1, Xu further teaches, wherein the planar substrate is metal (steel [0053]).
3. The combination of (Xu and Lim) as applied above the method of claim 2, Xu further teaches, wherein the metal is stainless steel ([0101] stainless steel; see AISI A2 data as well).
5. The combination of (Xu and Lim) as applied above the method of claim 1, further teaches, wherein the microneedles (50) are at a greater than 60, 70 or 80 degree angle (Figs 12, 13A-13C; [0076-0078]) respective to the planar substrate (12) .
8. The combination of (Xu and Lim) as applied above the method of claim 1, further teaches, wherein the transition-effecting structures are hypodermic needles or dispensing needles ([0002, 0112]).
9. The combination of (Xu and Lim) as applied above the method of claim 1, further teaches, a substrate comprising a plurality of microneedles (14; Fig 1/4) produced by the method of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yuan et al., (US 20060202385 A1, of record; hereinafter Xu) in view of Lim; Chee Yen et al., (US 20090318833 A1; hereinafter Lim), and in further view of Omanovic; Sasha et al., (US  20120085652 A1, of record; hereinafter Omanovic).
4. The combination of (Xu and Lim) as applied to the method of claim 1, does not expressly, (the method) further comprising subjecting the substrate and microneedles to an acid and sonication to remove debris caused by the micromilling.
However, in the analogous art, Omanovic teaches  a method for producing a stable and covalent association between self-assembled monolayers and a surface of a metal or metal alloy substrate, such as stainless steel, using an electrochemical process  [0002]), wherein  in ([0060]), discloses the sample surface of the metal or alloy, preferably stainless steel, is pretreated, for example, by polishing and/or etching in oxalic acid and then sonicated in an ultrasonic bath containing ethanol to remove polishing residues and degrease the surface.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Omanovic into Xu ‘s method, and thereby, the combination of (Xu and Omanovic) will have a process step subjecting the substrate with microneedles to an acid and sonication to remove debris caused by the micromilling, since, at least, this inclusion will remove any debris for stainless steel surface (Omanovic [0060]). 
Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yuan et al., (US 20060202385 A1, of record; hereinafter Xu) in view of Lim; Chee Yen et al., (US 20090318833 A1; hereinafter Lim), and in further view of Pathak; Chandrashekhar P.  et al. (US 20190046479 A1, of record; hereinafter Pathak)
10. The combination of (Xu and Lim) as applied above the method of claim 1, while further teaches wherein the array of transition effecting structures (Xu Needles) but does not expressly disclose comprises a hollow needle array comprising a base; and a plurality of hollow needles secured to the base and extending orthogonally from the base.  
However, in the analogous art, Pathak teaches ([0312,0313, 0340]) a hollow needle array comprising a base; and a plurality of hollow needles secured to the base and extending orthogonally from the base.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Pathak into combination of (Xu and Lim)’s method, and thereby, the combination of (Xu Lim and Pathak) will have a process step, having a hollow needle array comprising a base; and a plurality of hollow needles secured to the base and extending orthogonally from the base since, at least, this inclusion will provide a a drug delivery microneedle array device comprises; 3 or more hollow microneedles arranged in an array format attached to a solid base plate and each microneedle has an piercing element at the distal end that is configured to pierce the human or animal skin tissue and proximal end is attached to a base plate wherein the proximal end of hollow microneedle is exposed on the base plate; the hollow microneedle space in atleast 3 microneedles is partially or completely (Pathak [00312]).
11. The combination of (Xu, Lim and Pathak) as applied above the method of claim 10, Pathak further teaches, wherein the base is produced by 3-D printing ([0251]).
Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Panat; Rahul et al. (US 20210033559 A1, of record; hereinafter Panat) in view of  Xu; Yuan et al., (US 20060202385 A1, of record; hereinafter Xu and  Lim; Chee Yen et al., (US 20090318833 A1; hereinafter Lim),
13. Panat teaches a 3D MEA platform comprising (see the entire document, specifically Figures 10-12 along with 1-9; [0021, 0078], and as cited below):
a 3D printed substrate (10A; PCB; a 3DP-MEA);
one or more conductive traces (130; Fig 4; [0047-0048]) deposited on the 3D printed substrate;
one or more microneedles (shank 120 ([0048]), first cited as shank in [0021] (C)) disposed suprajacent to the one or more traces, (see below for “wherein the microneedles are produced by providinq cut-outs in a planar sheet and transitioninq material at the cutouts such that the material extends orthoqonal to the planar sheet”); 
an insulation layer disposed ([0078]) on to the microneedles (shanks); and
a culture well ([0065]) disposed suprajacent to the insulation layer, wherein the microneedles protrude through the insulation layer into the culture well.
As indicated above, Panat is silent on “wherein the microneedles are produced by providinq cut-outs in a planar sheet and transitioninq material at the cutouts such that the material extends orthoqonal to the planar sheet”.
However, as disclosed in Claim 1 rejection in section I,supra, the  combination of (Xu and Lim) teaches  “wherein the microneedles are produced by providinq cut-outs in a planar sheet and transitioninq material at the cutouts such that the material extends orthoqonal to the planar sheet”);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of (Xu and Lim) into Panat ‘s method, and thereby, the combination of (Panat , Xu and Lim) will have a process step “wherein the microneedles are produced by providinq cut-outs in a planar sheet and transitioning material at the cutouts such that the material extends orthoqonal to the planar sheet”, since, at least, this inclusion will ensure shape of the cavity in the mould halve depends on the shape of the needle to be fabricated and can be of various shapes other than triangular remove any debris for stainless steel surface (Lim [0089]).
14. The combination of (Panat , Xu and Lim) as applied to the 3D MEA platform of claim 13, Panat further teaches, wherein the substrate is comprised of a resin ([0047]).
15. The combination of (Panat , Xu and Lim) as applied to the 3D MEA platform of claim 14, Panat further teaches, wherein the resin comprises 3DP ([0021:A]).
16. The combination of (Panat , Xu and Lim) as applied to the 3D MEA platform of claim 13, Panat further teaches, wherein the one or more microneedles (Shank) are aligned on top of the one or more traces (130; Fig 4; [0047-0048]).
19. The combination of (Panat , Xu and Lim) as applied to the 3D MEA platform of claim 13, Panat further teaches, wherein ([0095]) the substrate layer comprises one or more recesses (construed from open) into which traces of the trace layer are deposited.
Response to Arguments
Applicant's arguments “Remarks - 10/24/2022 - Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive because of the following:
Applicant’s amendment of independent claims 1, 13 (and thereby the respective dependent claims thereof) changed the scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in section I-IV, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
December 15, 2022